Exhibit 10.12

EXECUTION COPY

SUPPLEMENTAL SUBSCRIBER EQUIPMENT TECHNOLOGY AMENDMENT AND AGREEMENT

This Supplemental Subscriber Equipment Technology Amendment and Agreement
(“AGREEMENT”) is entered into by Motorola Inc., a Delaware corporation with its
principal offices located at 1303 East Algonquin Road, Schaumburg, Illinois
60196 (“MOTOROLA”), and Iridium Satellite LLC, a Delaware limited liability
company with principal offices located at 1750 Tysons Boulevard, Suite 1400,
McLean, Virginia 22102 (“IRIDIUM”).

BACKGROUND

WHEREAS, MOTOROLA has valuable technology, including computer software, know-how
and experience with respect to the design, manufacture and testing of subscriber
equipment that operates on IRIDIUM’s first generation satellite system;

WHEREAS, pursuant to the Subscriber Equipment Technology Agreement (Design) (the
“DESIGN SETA”), dated September 30, 2002, between MOTOROLA and SE Licensing LLC
(“SEL”)), and the Subscriber Equipment Technology Agreement (Manufacturing) (the
“MFG SETA”), dated September 30, 2002, between MOTOROLA and SEL (collectively,
the “SETAs”), MOTOROLA has granted SEL certain licenses to certain SATELLITE
SUBSCRIBER EQUIPMENT related Technical Information (as defined in the SETAs);

WHEREAS, following execution of and as contemplated by this AGREEMENT, SEL’s
rights and obligations under the SETAs will be transitioned from SEL to IRIDIUM
or an IRIDIUM AFFILIATE.

WHEREAS, contemporaneously herewith MOTOROLA and IRIDIUM are entering into a
Settlement Agreement (the “SETTLEMENT AGREEMENT”), in settlement of certain
disputes between the parties;

WHEREAS, IRIDIUM desires, and MOTOROLA is willing to provide, a license to use
certain of MOTOROLA’s intellectual property for subscriber equipment for the
second generation of IRIDIUM’s satellite system; and

WHEREAS, for the reasons stated above and as contemplated by the SETTLEMENT
AGREEMENT, MOTOROLA and IRIDIUM now desire to enter into this AGREEMENT.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the SETTLEMENT AGREEMENT and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

 

1. DEFINITIONS. Capitalized terms used in this AGREEMENT have the meanings set
forth in the Background section of this AGREEMENT, or as defined elsewhere in
this AGREEMENT, including in this Section 1.

 

  1.1.

“AFFILIATE” means, with respect to any party, a PERSON that, directly or
indirectly, is controlled by, controls, or is under common control with such
party (but only so long as such control exists). As used in the preceding
sentence, “control” shall mean and include (i) the ownership of 50% or more of
the voting securities or other voting interests of any PERSON; or (ii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the



--------------------------------------------------------------------------------

 

management and policies of such PERSON, whether through the ownership of voting
securities, by contract or otherwise; and “controlled by” and “under common
control with” shall have correlative meanings.

 

  1.2. “DUAL MODE EQUIPMENT” means SUBSCRIBER EQUIPMENT that is operable in both
a satellite communications mode on the IRIDIUM SYSTEMS and a terrestrial
communications mode.

 

  1.3. “FIRST GENERATION IPR AGREEMENT” means the Intellectual Rights Agreement
dated as of December 11, 2000, a form of which was attached as Annex M to the
Transition Services, Products and Asset Agreement dated as of December 11, 2000
between IRIDIUM and MOTOROLA.

 

  1.4. “FIRST GENERATION IRIDIUM SYSTEM” means the “Iridium System” as defined
in Section 1.8 of the FIRST GENERATION IPR IRIDIUM AGREEMENT.

 

  1.5. “GATEWAY(S)” means the ground-based facilities that embody and use the
GATEWAY INTERFACE SPECIFICATION, supporting the subscriber billing/information
functions and call processing operations and the connection of the IRIDIUM
SYSTEMS subscriber communications through the public switched telephone network
(PSTN).

 

  1.6. “GATEWAY INTERFACE SPECIFICATION” means the functional specification that
defines the radio frequency interface, logical and physical protocols, and
functionality necessary for GATEWAY inter-operability with the SPACE SEGMENT and
SYSTEM CONTROL SEGMENT.

 

  1.7. “GATEWAY SEGMENT” means that part of the IRIDIUM SYSTEMS consisting
solely of the GATEWAYS.

 

  1.8. “INITIAL PAYMENT” has the meaning set forth in the SETTLEMENT AGREEMENT.

 

  1.9. “INTELLECTUAL PROPERTY CLAIM” means an intellectual property claim
against MOTOROLA or an AFFILIATE of MOTOROLA relating in any way to the IRIDIUM
SYSTEM, the MOTOROLA INTELLECTUAL PROPERTY RIGHTS (as defined in the SETAs or
the FIRST GENERATION IPR AGREEMENT), the IRIDIUM TECHNICAL INFORMATION (as
defined in the FIRST GENERATION IPR AGREEMENT), the SUBSCRIBER EQUIPMENT
MANUFACTURING INFORMATION (as defined in the MFG SETA), or any other technology,
products or information licensed or provided in accordance with this AGREEMENT,
the SETAs, the FIRST GENERATION IPR AGREEMENT or the SYSTEM IPR AGREEMENT.

 

  1.10. “INTELLECTUAL PROPERTY RIGHTS” means copyrights, patents (other than
design patents), database rights and trade secret rights, including any
registrations and applications with respect to any of the foregoing.
INTELLECTUAL PROPERTY RIGHTS does not include rights in design patents,
trademarks, trade dress or registerable industrial designs and like rights
involving trade identity.

 

  1.11. “IRIDIUM SERVICES” has the meaning set forth in the SYSTEM IPR
AGREEMENT.

 

  1.12.

“IRIDIUM SYSTEMS” means, collectively, FIRST GENERATION IRIDIUM SYSTEM and the
NEXT SYSTEM. IRIDIUM SYSTEMS does not include and shall in no event be

 

2



--------------------------------------------------------------------------------

 

interpreted to include (A) any SUBSCRIBER EQUIPMENT; (B) a THIRD GENERATION
IRIDIUM SYSTEM or any other satellite system; or (C) any TERRESTRIAL WIRELESS
SYSTEM(S) or any SUBSCRIBER EQUIPMENT or other equipment for use in connection
with any TERRESTRIAL WIRELESS SYSTEM.

 

  1.13. “LBT” means L-Band transceiver.

 

  1.14. “LBT DESIGN PACKAGE” means technical documentation including (i) OSC Bus
Developer’s Guide for Peripherals: (ii) Iridium LBT Interface Specification; and
(iii) BIC Functional Specifications, all of which together document the hardware
and software technical specifications required to interface to the LBT through
MOTOROLA’s proprietary bus.

 

  1.15. “MOBILITY” means Motorola Mobility Holdings, Inc., a Delaware
corporation, having a principal place of business at 600 North U.S. Highway 45,
Libertyville, Illinois, 60048 and Motorola Mobility, Inc., a Delaware
corporation, also having a principal place of business at 600 North U.S. Highway
45, Libertyville, Illinois, 60048.

 

  1.16. “MOTOROLA SUBSCRIBER IP RIGHTS” means those INTELLECTUAL PROPERTY
RIGHTS, arising out of the SUBSCRIBER EQUIPMENT INFORMATION, that were owned by
MOTOROLA or any of its SUBSIDIARIES as of the date of the SETAs but limited to
those that MOTOROLA or any of its SUBSIDIARIES continue to own as of the date of
this AGREEMENT. MOTOROLA SUBSCRIBER IP RIGHTS includes rights or licenses which
MOTOROLA has received from unaffiliated third parties, but only to the extent
that (i) such rights or licenses are necessary to design, test, manufacture,
market, sell or import SUBSCRIBER EQUIPMENT; (ii) MOTOROLA has the right to
grant to IRIDIUM rights and licenses under such third party’s INTELLECTUAL
PROPERTY RIGHTS without cost to MOTOROLA or, if there is a cost, such cost is
paid by IRIDIUM; and (iii) IRIDIUM has obtained the necessary consents pursuant
to Section 3.9. MOTOROLA SUBSCRIBER IP RIGHTS specifically excludes any
INTELLECTUAL PROPERTY RIGHTS relating to TERRESTRIAL WIRELESS SYSTEMS,
automotive technologies, two-way radios and systems, semiconductor
manufacturing, semiconductor structures, or semiconductor manufacturing
processes.

 

  1.17. “NDA” shall have the meaning set forth in Section 4.2.

 

  1.18.

“NEXT SYSTEM” means a SECOND GENERATION IRIDIUM SYSTEM. NEXT SYSTEM includes
spare satellites and repaired or replaced components of the SPACE SEGMENT,
SYSTEM CONTROL SEGMENT, and GATEWAY SEGMENT. NEXT SYSTEM also includes (A) any
upgraded, enhanced, or additional computer software incorporated into the SPACE
SEGMENT, SYSTEM CONTROL SEGMENT, GATEWAY SEGMENT or other components of the NEXT
SYSTEM other than SUBSCRIBER EQUIPMENT; and (B) any upgraded, enhanced, or
additional hardware components of the SPACE SEGMENT, SYSTEM CONTROL SEGMENT,
GATEWAY SEGMENT or other components of the NEXT SYSTEM (other than SUBSCRIBER
EQUIPMENT), provided, that, in the case of (B) above, such hardware components
do not, individually or collectively, cause a material increase in applications,
features, or functionality of IRIDIUM SERVICES, in the aggregate, compared to
the applications, features and functionality of IRIDIUM SERVICES, in the
aggregate, provided over the NEXT SYSTEM without the upgraded, enhanced, or
additional hardware components. NEXT SYSTEM does not include and shall

 

3



--------------------------------------------------------------------------------

 

in no event be interpreted to include (1) any SUBSCRIBER EQUIPMENT; (2) a THIRD
GENERATION IRIDIUM SYSTEM or any other satellite system; or (3) any TERRESTRIAL
WIRELESS SYSTEM(S) or any SUBSCRIBER EQUIPMENT or other equipment for use in
connection with any TERRESTRIAL WIRELESS SYSTEM. For the avoidance of doubt, the
completely integrated, satellite-based, digitally-switched, second-generation
telecommunication system currently being developed by IRIDIUM and its AFFILIATES
and contractors to upgrade and replace the FIRST GENERATION IRIDIUM SYSTEM, such
upgrade and replacement contemplated to include the replacement of all or
substantially all of the SPACE SEGMENT of the FIRST GENERATION IRIDIUM SYSTEM,
is a NEXT SYSTEM.

 

  1.19. “PERSON” means an individual, corporation, partnership, limited
liability company, unincorporated association, trust, joint venture or other
organization or entity, including any nation or government, foreign or domestic,
any state or other political subdivision thereof and any agency or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government, including all taxing authorities.

 

  1.20. “PROPRIETARY INFORMATION” shall have the meaning set forth in the NDA.

 

  1.21. “SATELLITE SUBSCRIBER EQUIPMENT” means SUBSCRIBER EQUIPMENT that is
operable over any portion of the IRIDIUM SYSTEMS; provided that SATELLITE
SUBSCRIBER EQUIPMENT specifically excludes any SUBSCRIBER EQUIPMENT that is
operable on a TERRESTRIAL WIRELESS SYSTEM other than DUAL MODE EQUIPMENT.

 

  1.22. “SECOND GENERATION IRIDIUM SYSTEM” shall have the meaning set forth in
the SYSTEM IPR AGREEMENT.

 

  1.23. “SPACE SEGMENT” means that part of the IRIDIUM SYSTEMS consisting solely
of the space vehicles (also called satellites) in low earth orbit. SPACE SEGMENT
includes any upgraded, enhanced, or additional computer software or hardware
components incorporated into the space vehicles that do not constitute the
deployment of a THIRD GENERATION IRIDIUM SYSTEM. SPACE SEGMENT does not include
the SYSTEM CONTROL SEGMENT, the GATEWAY SEGMENT, SUBSCRIBER EQUIPMENT or other
components.

 

  1.24. “SUBSCRIBER EQUIPMENT” means, collectively and individually, any
wireless communication device, including devices such as voice terminals (e.g.
cellular handsets), data terminals (e.g. paging devices, global positioning
devices, and other portable data processing equipment), and voice and data
terminals (e.g. smart phones).

 

  1.25. “SUBSCRIBER EQUIPMENT INFORMATION” means, collectively, the Subscriber
Equipment Manufacturing Information (as defined in the MFG SETA) and Subscriber
Equipment Design Information (as defined in the DESIGN SETA) that, prior to the
date of this AGREEMENT, was provided by MOTOROLA to IRIDIUM under and in
accordance with the SETAs, respectively, or is otherwise properly in IRIDIUM’s
possession and the LBT DESIGN PACKAGE that, prior to the date of this AGREEMENT,
was provided by MOTOROLA to IRIDIUM or is otherwise properly in IRIDIUM’s
possession.

 

  1.26.

“SUBSIDIARY” means, with respect to a party, any PERSON, more than fifty percent
(50%) of whose outstanding shares or securities representing the right to vote
for the election of

 

4



--------------------------------------------------------------------------------

 

directors or other managing authority are, or more than fifty percent (50%) of
whose equity interest is, now or hereafter, owned or controlled, directly or
indirectly by that party (but only so long as such ownership or control or
equity interest exists).

 

  1.27. “SYSTEM IPR AGREEMENT” means the System Intellectual Property Rights
Amendment and Agreement dated as of the date hereof, entered into by MOTOROLA
and IRIDIUM.

 

  1.28. “SYSTEM CONTROL SEGMENT” means the various ground-based sites, equipment
and facilities used to manage and control the individual space vehicles of the
SPACE SEGMENT and the communications links between the segments of the IRIDIUM
SYSTEMS. The SYSTEM CONTROL SEGMENT includes the SNOC (Satellite Network
Operations Center), TTACs (Telemetry Tracking and Control Stations), MTC
(Message Termination Controllers), ODN (Operational Data Network) and the OSN
(Operational Support Network).

 

  1.29. “TERM” shall have the meaning set forth in Section 6.1.1.

 

  1.30. “TERRESTRIAL WIRELESS SYSTEM(S)” means any terrestrial wireless
communication system or equipment not incidental to a space-based commercial
satellite communication system and any service provided using such a system or
equipment. For the avoidance of doubt, TERRESTRIAL WIRELESS SYSTEM(S)
specifically includes any equipment compatible with air interfaces or
standards/protocols associated with any of the following terrestrial wireless
communication systems: IS-95 (CDMA), IS-136 (US TDMA), GSM, W-CDMA, CDMA2000,
CDMA EVDO, iDEN systems, GPRS, UMTS, WiMax, LTE, IEEE 802.xx (including 802.16
and 802.11), OFDM/OFDMA-based cellular communication systems, and Land Mobile
Radio, including P25, DMR, dPMR, and TETRA, and future generations or evolutions
of such systems.

 

  1.31. “THIRD GENERATION IRIDIUM SYSTEM” means (i) a satellite system that
replaces in full the SPACE SEGMENT of the NEXT SYSTEM; or (ii) a satellite
system that does not replace in full the SPACE SEGMENT of the NEXT SYSTEM but
where such satellite system comprises a derivative of the NEXT SYSTEM that
(a) contains hardware components of the SPACE SEGMENT that are upgrades to
hardware components of the SPACE SEGMENT of the NEXT SYSTEM, other than upgrades
necessitated by the obsolescence of hardware components in the initial design of
the NEXT SYSTEM, and (b) such upgraded hardware components causes a material
increase in applications, features, or functionality of IRIDIUM SERVICES, in the
aggregate, provided over such satellite system compared to the applications,
features, and functionality of IRIDIUM SERVICES, in the aggregate, that could be
provided over the NEXT SYSTEM.

 

  1.32. “TRANSFERRED INTELLECTUAL PROPERTY RIGHTS” has the meaning set forth in
the SYSTEM IPR AGREEMENT.

 

2. SETAS.

 

  2.1.

Relationship to the SETAs. Except as set forth in this Section 2, this AGREEMENT
supplements, and does not amend or supersede, the SETAs, which remain in full
force and effect. For the avoidance of doubt, any license or right in or to a
MOTOROLA INTELLECTUAL PROPERTY RIGHT (as defined in the SETAs) that is not a
MOTOROLA SUBSCRIBER IP RIGHT is governed solely by the SETAs; and any license or
right in or to a MOTOROLA INTELLECTUAL PROPERTY RIGHT that also is a MOTOROLA
SUBSCRIBER IP RIGHT is governed both by this AGREEMENT and the SETAs. In the

 

5



--------------------------------------------------------------------------------

 

event of a conflict between governing provisions of this AGREEMENT and the
SETAs, the provision of this AGREEMENT shall have precedence and govern over the
conflicting provision of the SETAs.

 

  2.2. Interpretation. Except as expressly provided, the parties agree that the
provisions of the SETAs shall not be used to interpret this AGREEMENT and,
except as provided in Section 2.3 of this AGREEMENT, the provisions of this
AGREEMENT shall not be used to interpret the provisions of the SETAs.

 

  2.3. Override and Amendment.

 

  2.3.1. Sections 2.1.5(b) and 7.1.2.1 of the DESIGN SETA and Sections 1.11,
2.1.5(b), 2.6, and 7.1.2.1 and Article V of the MFG SETA shall be of no further
force or effect. The parties agree that any “Estimated Royalty Payment” due
under Article V of the MFG SETA but not paid as of the date of this AGREEMENT is
hereby waived. The parties further agree that no “Annual Calculation” or
associated “Adjustment Report” shall be due or issued. The parties hereby waive
any right to any payment or refund of royalties otherwise due based on the
Annual Calculation and Adjustment Report.

 

  2.3.2. Section 6.6 of the MFG SETA and of the DESIGN SETA is hereby deleted.
The parties’ cap on their respective liability under the MFG SETA and of the
DESIGN SETA shall be governed by Section 5.5 and Section 6.9 of this AGREEMENT.

 

  2.3.3. Section 7.1.1 of both of the SETAs are hereby deleted and replaced in
their entirety with the following:

“Term. This AGREEMENT shall be effective upon the date of this AGREEMENT and
shall continue in force thereafter, unless terminated sooner (i) in accordance
with the terms of this AGREEMENT; or (ii) by the mutual agreement of the parties
(the “TERM”).”

 

  2.3.4. Section 7.6 of the MFG SETA and of the DESIGN SETA is hereby deleted.
The parties’ right to assign any right or obligation under the MFG SETA or the
DESIGN SETA or the MFG SETA or the DESIGN SETA themselves is governed by Section
6.6 of this AGREEMENT.

 

  2.4. Consent. MOTOROLA hereby acknowledges, agrees, and consents to SEL
assigning all of SEL’s rights and obligations under the SETAs to IRIDIUM or an
IRIDIUM AFFILIATE designated by IRIDIUM. MOTOROLA also hereby acknowledges,
agrees and consents to any reorganization to merge or otherwise combine SEL with
IRIDIUM or an IRIDIUM AFFILIATE or to the winding down and liquidation of SEL.
MOTOROLA agrees to take such other actions and execute such other documents, at
IRIDIUM’s request and expense for out-of-pocket costs, as are necessary or
helpful to affect such reorganization or liquidation. In furtherance of the
foregoing, MOTOROLA hereby withdraws as the Special Manager of SEL and appoints
IRIDIUM as the new Special Manager of SEL in accordance with the terms of
Section 6.3 of that certain Limited Liability Company Agreement of SE Licensing
LLC, dated as of September 27, 2002.

 

6



--------------------------------------------------------------------------------

3. GRANTS. Contingent upon MOTOROLA’s receipt of the INITIAL PAYMENT in
accordance with the SETTLEMENT AGREEMENT, MOTOROLA agrees to grant to IRIDIUM
the rights and licenses set forth in this Section 3.

 

  3.1. License. MOTOROLA and its SUBSIDIARIES grant IRIDIUM a non-exclusive,
non-transferable (except as expressly provided herein), irrevocable, worldwide,
non-sublicensable (except as expressly provided in Section 3.3), fully paid-up,
royalty-free license during the TERM under the MOTOROLA SUBSCRIBER IP RIGHTS to
use, modify, copy, and create derivative works of the SUBSCRIBER EQUIPMENT
INFORMATION solely to design, test, make, use, sell, import, and market
SATELLITE SUBSCRIBER EQUIPMENT (including DUAL MODE EQUIPMENT, subject to the
terms of Section 3.1.1 and Section 3.1.2 below) for use solely on the IRIDIUM
SYSTEMS.

 

  3.1.1. With respect to DUAL MODE EQUIPMENT, the license of this Section 3.1 is
limited to use, modification, copying, and creating derivative works of the
SUBSCRIBER EQUIPMENT INFORMATION solely for the design, test, manufacture, use,
sale, import, and marketing of the satellite portion and common user interface
portions (such as the display) of such DUAL MODE EQUIPMENT.

 

  3.1.2. IRIDIUM acknowledges that the license of this Section 3.1 relating to
DUAL MODE EQUIPMENT is not a license to MOTOROLA’s INTELLECTUAL PROPERTY RIGHTS
or under MOTOROLA’s proprietary rights relating to TERRESTRIAL WIRELESS SYSTEMS
and that IRIDIUM may require additional licenses from MOTOROLA for the design,
manufacture, use, sale, importation or marketing of DUAL MODE EQUIPMENT.

 

  3.1.3. If IRIDIUM deploys a THIRD GENERATION SYSTEM that is backwards
compatible with SATELLITE SUBSCRIBER EQUIPMENT manufactured and sold pursuant to
the license rights of this AGREEMENT or the MFG SETA, the license of this
Section 3.1 further includes the right to use such SATELLITE SUBSCRIBER
EQUIPMENT on the THIRD GENERATION SYSTEM.

 

  3.2. “Have Made” Rights. The licenses in Section 3.1, subject to the
provisions of this AGREEMENT, include the right to have others exercise the
rights granted to IRIDIUM solely for the benefit of IRIDIUM.

 

  3.3. Sublicense. The license in Section 3.1, subject to MOTOROLA’s rights and
IRIDIUM’s obligations, include the right for IRIDIUM (but not for sublicensees)
to grant sublicenses (of no greater scope than that which is granted to IRIDIUM
under this AGREEMENT and with no right to grant further sublicenses). Within
thirty (30) days of December 31 of each year in the TERM of this AGREEMENT,
IRIDIUM shall provide MOTOROLA written notice of any sublicense granted in the
preceding twelve (12)-month period and any sublicense not previously reported,
identifying the sublicensee and effective date of the sublicense agreement.
Prior to IRIDIUM’s disclosure of any SUBSCRIBER EQUIPMENT INFORMATION or other
MOTOROLA PROPRIETARY INFORMATION to any sublicensee, IRIDIUM shall enter into a
written confidentiality agreement with the sublicensee obligating the
sublicensee to confidentiality and use restrictions no less restrictive than
those set forth in the NDA.

 

7



--------------------------------------------------------------------------------

  3.4. Sublicense Condition. MOTOROLA expressly reserves the right to
immediately terminate IRIDIUM’s right to grant sublicenses with respect to a
PERSON operating thereunder if such PERSON files a lawsuit or commences
arbitration or other formal proceeding that asserts any INTELLECTUAL PROPERTY
CLAIM against MOTOROLA or any of its AFFILIATES. If MOTOROLA receives notice of
a potential INTELLECTUAL PROPERTY CLAIM from a PERSON operating under an IRIDIUM
sublicense in accordance with this AGREEMENT, MOTOROLA will notify IRIDIUM of
the potential termination of the applicable license and rights with respect to
the claiming PERSON. IRIDIUM agrees to include in any sublicense grant the
express condition that the sublicense terminates immediately upon IRIDIUM’s
receipt of notice from MOTOROLA that IRIDIUM’s right to grant the applicable
sublicense is terminated.

 

  3.5. Audits. For purposes of auditing IRIDIUM’s compliance with Sections 3.3
and 3.4, IRIDIUM will, upon thirty (30) calendar days’ advance notice, provide
reasonable access to a reputable third-party auditor selected by MOTOROLA,
during IRIDIUM’s regular business hours, to its agreements with the applicable
PERSONS and will reasonably assist such auditor in performing such audits.
MOTOROLA may request such audits if it has a reasonable belief that IRIDIUM is
not in compliance with Section 3.3 and 3.4. The audits shall be limited in
duration, manner, and scope and only as reasonably necessary and appropriate to
confirm compliance with the terms of such Sections, shall be conducted in a
manner that minimizes business disruptions of IRIDIUM, shall not be conducted
more than once in any twelve (12)-month period and shall be at MOTOROLA’s
expense. All information learned or exchanged in connection with an audit, as
well as the results thereof, or otherwise learned or exchanged pursuant to the
activities set forth in this Section 3.5, shall constitute IRIDIUM PROPRIETARY
INFORMATION, and the third-party auditor shall only disclose to MOTOROLA
generally whether IRIDIUM was in compliance with Sections 3.3 and 3.4 and shall
not disclose to MOTOROLA any specific information or provisions set forth in the
audited agreements with the applicable PERSONS.

 

  3.6. Limitations. For the avoidance of doubt, the licenses granted under this
Section 3 are limited to the use, modification, copying of and creation of
derivative works of SUBSCRIBER EQUIPMENT INFORMATION in connection with
SATELLITE SUBSCRIBER EQUIPMENT and DUAL MODE EQUIPMENT for use on the IRIDIUM
SYSTEMS (and a THIRD GENERATION IRIDIUM SYSTEM solely to the extent permitted
under Section 3.1.3) and do not extend to the use and modification of SUBSCRIBER
EQUIPMENT INFORMATION in connection with any other fields, such as the cellular
subscriber equipment not incidental to a space-based commercial satellite
communication system, semiconductor, two-way radio or automotive fields. For the
further avoidance of doubt, the licenses granted under this Section 3 do not
extend to, encompass, or otherwise apply to any equipment or portion of
equipment (except as specifically prescribed in Section 3.1) compatible with air
interfaces for any of the following wireless communication systems: IS-95
(CDMA), IS-136 (US TDMA), GSM, W-CDMA, CDMA2000, CDMA EVDO, iDEN systems, GPRS,
UMTS, WiMax, LTE, IEEE 802.xx (including 802.16 and 802.11), OFDM/OFDMA based
cellular communication systems, and Land Mobile Radio, including P25, DMR, dPMR,
and TETRA, or future generations or evolutions of such systems. The parties
acknowledge that the foregoing limitations do not prohibit IRIDIUM from mounting
or otherwise integrating SATELLITE SUBSCRIBER EQUIPMENT designed, made and used
pursuant to the licenses granted under this Section 3 into any transportation
equipment or fixed assets.

 

8



--------------------------------------------------------------------------------

  3.7. Ownership of MOTOROLA SUBSCRIBER IP RIGHTS and SUBSCRIBER EQUIPMENT
INFORMATION. Except for the license rights expressly granted in Section 3 of
this AGREEMENT, MOTOROLA retains all right, title and interest in and to the
MOTOROLA SUBSCRIBER IP RIGHTS and the SUBSCRIBER EQUIPMENT INFORMATION. This
AGREEMENT does not and shall not be interpreted to (a) sell, assign, or
otherwise transfer IRIDIUM any ownership or title to the MOTOROLA SUBSCRIBER IP
RIGHTS or the SUBSCRIBER EQUIPMENT INFORMATION or (b) grant IRIDIUM any rights
(i) to utilize MOTOROLA SUBSCRIBER IP RIGHTS or the SUBSCRIBER EQUIPMENT
INFORMATION in any manner other than as expressly stated herein; or (ii) to
make, sell, lease, or otherwise dispose of any SUBSCRIBER EQUIPMENT or any other
products or services for use in connection with TERRESTRIAL WIRELESS SYSTEMS
except as expressly stated herein with respect to DUAL MODE EQUIPMENT operable
over the NEXT SYSTEM. Notwithstanding anything to the contrary in this
AGREEMENT, MOTOROLA grants no license or right, expressly, impliedly, or by way
of laches or estoppel, under any TRANSFERRED INTELLECTUAL PROPERTY RIGHTS.

 

  3.8. Compensation. Pursuant to the SETTLEMENT AGREEMENT, IRIDIUM will be
making certain payments to MOTOROLA. For the avoidance of doubt, the rights and
licenses granted to IRIDIUM herein are contingent upon MOTOROLA’s receipt of the
INITIAL PAYMENT in accordance with the SETTLEMENT AGREEMENT.

 

  3.9. Third-Party INTELLECTUAL PROPERTY RIGHTS. MOTOROLA and its SUBSIDIARIES
do not grant to IRIDIUM any right or license to third-party INTELLECTUAL
PROPERTY RIGHTS, except as expressly provided in this AGREEMENT, and MOTOROLA
has no obligation to provide any third-party INTELLECTUAL PROPERTY RIGHTS to
IRIDIUM. With respect to third-party INTELLECTUAL PROPERTY RIGHTS:

 

  3.9.1. It is IRIDIUM’s sole responsibility to obtain any and all third-party
licenses and consents necessary to possess, access, use or operate any
third-party INTELLECTUAL PROPERTY RIGHTS or SUBSCRIBER EQUIPMENT INFORMATION
used in, contained within, or used for support of the design, test, manufacture,
use, or sale of SATELLITE SUBSCRIBER EQUIPMENT or DUAL MODE EQUIPMENT
(collectively “THIRD-PARTY CONSENTS”).

 

  3.9.2. MOTOROLA’s license to IRIDIUM to use, modify, copy and create
derivative works of the SUBSCRIBER EQUIPMENT INFORMATION is effective only to
the extent that (a) no THIRD-PARTY CONSENTS are required to grant such license;
or (b) IRIDIUM secures the required THIRD-PARTY CONSENTS.

 

  3.9.3. IRIDIUM shall not access, use or operate any INTELLECTUAL PROPERTY
RIGHTS for which a THIRD-PARTY CONSENT is required until such consent is
obtained, and a copy forwarded to and approved by MOTOROLA.

 

  3.10.

Ownership and Use of Modifications and Derivative Works. Modifications to and
derivative works of documents and software constituting part of the SUBSCRIBER
EQUIPMENT INFORMATION made pursuant to Sections 3.1, 3.2 or 3.3 shall, as
between the parties, be

 

9



--------------------------------------------------------------------------------

 

owned by IRIDIUM, subject to MOTOROLA’s ownership rights and interest in the
underlying works. IRIDIUM grants to MOTOROLA and its SUBSIDIARIES (including
MOBILITY and its SUBSIDIARIES) a perpetual, irrevocable, fully paid-up,
royalty-free, worldwide, non-exclusive license to use, make and have made
products, systems and services incorporating in whole or in part such
modifications or derivative works and to lease, sell, offer for sale, import,
and otherwise dispose of products, systems and services so made. For the
avoidance of doubt, IRIDIUM shall have no obligation to deliver any such
modification or derivative work to MOTOROLA.

 

  3.11. Limitation of Rights. In the event IRIDIUM comes under the ownership or
control of another entity, or acquires, controls or merges with another entity,
all licenses granted herein shall not extend to the operations, products or
services of the other entity without the express written consent of MOTOROLA.

 

  3.12. Continuation of Rights. Notwithstanding anything else to the contrary,
in the event that MOTOROLA separates its SUBSIDIARY, MOBILITY, whether by way of
a sale, establishment of a joint venture, spinoff, spinout, or otherwise (a
“Separation”), the licenses, and benefits granted to or for the benefit of
MOTOROLA and its SUBSIDIARIES (including MOBILITY and its SUBSIDIARIES) under
this Section 3 (collectively the “Rights”) survive and remain in full force and
effect such that the Rights will continue to benefit both MOTOROLA and its
SUBSIDIARIES and MOBILITY and its SUBSIDIARIES following the Separation in
accordance with Section 3. MOBILITY and its SUBSIDIARIES collectively is an
intended third party beneficiary under this Agreement. In the event that,
following such Separation, there is a Change of Control of MOBILITY, the Rights
granted to or for the benefit of MOBILITY and its SUBSIDIARIES (in existence
prior to the Change of Control) will continue to the extent and for as long as
MOBILITY remains a separately identifiable legal entity; provided that none of
the Rights will extend to the third party acquirer of MOBILITY or any of the
acquirer’s AFFILIATES. For purposes of this Section 3.12, “Change of Control”
means either of the following: (a) a third party (other than an AFFILIATE of
MOTOROLA or MOBILITY) acquires all or substantially all of the assets of
MOBILITY; or (b) a third party (other than an AFFILIATE of MOTOROLA or MOBILITY)
acquires at least fifty percent (50%) of the outstanding voting power of
MOBILITY by means of any transaction or series of related transactions
including, without limitation, any reorganization, merger, consolidation or
tender offer.

 

4. SUBSCRIBER EQUIPMENT INFORMATION and PROPRIETARY INFORMATION.

 

  4.1. SUBSCRIBER EQUIPMENT INFORMATION. IRIDIUM acknowledges that it has, prior
to the date of this AGREEMENT, received and is now in possession of the
SUBSCRIBER EQUIPMENT INFORMATION licensed hereunder. MOTOROLA has no obligation
to identify or provide any item that could fall within the scope of the
definition of SUBSCRIBER EQUIPMENT INFORMATION. MOTOROLA has no obligation to
deliver, maintain, or support any SUBSCRIBER EQUIPMENT INFORMATION.

 

  4.2.

Confidentiality. The parties are entering into a Non-Disclosure Agreement
contemporaneously herewith (the “NDA”), the form of which is attached hereto as
Exhibit A. The terms of the NDA are incorporated herein, and shall apply to
PROPRIETARY INFORMATION that is exchanged pursuant to and during the TERM of
this AGREEMENT. The provisions of the NDA are in addition to any other remedies
available to either party in the event of a breach by the other. The terms and
conditions (but not the existence) of this

 

10



--------------------------------------------------------------------------------

 

AGREEMENT shall be considered PROPRIETARY INFORMATION of both parties to be
treated in accordance with the terms of the NDA. Additionally, all SUBSCRIBER
EQUIPMENT INFORMATION disclosed to IRIDIUM, whether under this AGREEMENT or
prior to this AGREEMENT, shall be considered PROPRIETARY INFORMATION of
MOTOROLA, to be treated in accordance with the terms of the NDA. PROPRIETARY
INFORMATION provided to IRIDIUM may be used only in accordance with the licenses
under Section 3 to accomplish the stated purposes of this AGREEMENT. The
obligations in the NDA regarding use and disclosure of PROPRIETARY INFORMATION
shall survive termination of this AGREEMENT with respect to PROPRIETARY
INFORMATION exchanged hereunder. If this AGREEMENT expires or is terminated,
upon MOTOROLA’s request, IRIDIUM will make commercially reasonable efforts to
return all PROPRIETARY INFORMATION, or, with MOTOROLA’s consent, destroy such
PROPRIETARY INFORMATION.

 

  4.3. Disclosures. Prior to IRIDIUM’s disclosure of any SUBSCRIBER EQUIPMENT
INFORMATION or other MOTOROLA PROPRIETARY INFORMATION to any PERSON, IRIDIUM
shall enter into a written confidentiality agreement with such PERSON with, or
such PERSON shall otherwise be subject to, confidentiality obligations and use
restrictions no less restrictive than those set forth in this AGREEMENT and the
NDA.

 

5. REPRESENTATIONS; DISCLAIMERS.

 

  5.1. Representation Regarding SUBSCRIBER EQUIPMENT INFORMATION. MOTOROLA makes
no representations that the SUBSCRIBER EQUIPMENT INFORMATION comprises all the
technology or documentation or that the MOTOROLA SUBSCRIBER IP RIGHTS comprise
all rights necessary for IRIDIUM or others to design, manufacture, use, sell,
import, or test SATELLITE SUBSCRIBER EQUIPMENT, DUAL MODE EQUIPMENT, or any
other products or to provide IRIDIUM SERVICES or any other services. MOTOROLA
has no obligation to identify or provide any item that could fall within the
scope of the definition of SUBSCRIBER EQUIPMENT INFORMATION. Additionally,
MOTOROLA has no obligation to document technology not already documented or to
provide IRIDIUM or others rights of access to or use of any technology not
specifically licensed hereunder. IRIDIUM understands and acknowledges that
elements of the Iridium Subscriber Equipment (as defined in the SETAs) are
neither designed nor manufactured by MOTOROLA, including certain components,
assemblies, hardware components and software programs (“NON-MOTOROLA SOURCED
SUBSCRIBER EQUIPMENT COMPONENTS”). MOTOROLA is not required to provide enabling
information regarding such NON-MOTOROLA SOURCED SUBSCRIBER EQUIPMENT COMPONENTS.
IRIDIUM further understands and acknowledges that it may not be able to
manufacture or have manufactured Iridium Subscriber Equipment as manufactured by
or for MOTOROLA due to component obsolescence.

 

  5.2. Title. To the extent MOTOROLA SUBSCRIBER IP RIGHTS are owned or held by a
SUBSIDIARY of MOTOROLA, MOTOROLA warrants that it has the right to grant the
licenses set forth in this AGREEMENT on behalf of such SUBSIDIARY or agrees to
use reasonable efforts to obtain for IRIDIUM the necessary licenses to such
MOTOROLA SUBSCRIBER IP RIGHTS consistent with the licenses granted herein.

 

  5.3.

No Other Warranty. EXCEPT AS PROVIDED IN SECTIONS 5.1 AND 5.2, MOTOROLA MAKES NO
WARRANTY REGARDING THE SUBSCRIBER EQUIPMENT

 

11



--------------------------------------------------------------------------------

 

INFORMATION. MOTOROLA WILL NOT PROVIDE ANY UPDATES, ENHANCEMENTS, EXTENSIONS,
SUPPORT, ASSISTANCE, INSTALLATION, TRAINING OR OTHER SERVICES. MOTOROLA
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.

 

  5.4. Limitation of Liability. IN NO EVENT SHALL EITHER PARTY HAVE ANY
LIABILITY TO THE OTHER PARTY OR ANY OTHER THIRD PARTY FOR ANY LOST PROFITS, LOST
DATA, OR LOSS OF USE, OR FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL OR PUNITIVE
DAMAGES ARISING OUT OF THIS AGREEMENT, UNDER ANY CAUSE OF ACTION OR THEORY OF
LIABILITY ARISING UNDER FEDERAL OR STATE LAW, AND IRRESPECTIVE OF WHETHER THAT
PARTY HAS ADVANCE NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS
SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY.

 

  5.5. Cap on Liability.

 

  5.5.1. IN NO EVENT AND UNDER NO CIRCUMSTANCE SHALL MOTOROLA OR ANY SUBSIDIARY
OF MOTOROLA (INCLUDING MOBILITY AND ITS SUBSIDIARIES) BE LIABLE TO IRIDIUM, ANY
AFFILIATE OF IRIDIUM, ANY IRIDIUM LICENSEE, SUBLICENSEE, OR MANUFACTURER, OR
ANYONE CLAIMING BY OR THROUGH ANY OF THE FOREGOING, OR ANY THIRD PARTIES
(INCLUDING DIRECT OR INDIRECT CUSTOMERS OF OR VENDORS TO IRIDIUM) IN AN
AGGREGATE CUMULATIVE AMOUNT IN EXCESS OF U.S. $2,500,000 FOR ANY AND ALL COSTS,
DAMAGES, CLAIMS OR LOSSES WHATSOEVER ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE SETAS, THE FIRST GENERATION IPR AGREEMENT, THE SYSTEM IPR
AGREEMENT, OR ANY PROVISION HEREUNDER OR THEREUNDER, WHETHER PURSUED AS A BREACH
(I.E., DEFAULT) OF THIS AGREEMENT, THE SETAS, THE FIRST GENERATION IPR
AGREEMENT, OR THE SYSTEM IPR AGREEMENT, OR AS A TORT OR OTHER CAUSE OF ACTION.

 

  5.5.2.

EXCEPT FOR VIOLATIONS AND MISUSE OF INTELLECTUAL PROPERTY RIGHTS (INCLUDING
THOSE LICENSED TO IRIDIUM UNDER THIS AGREEMENT, THE FIRST GENERATION IPR
AGREEMENT, AND THE SUBSCRIBER AGREEMENTS), IN NO EVENT AND UNDER NO CIRCUMSTANCE
SHALL IRIDIUM OR ANY SUBSIDIARY OF IRIDIUM BE LIABLE TO MOTOROLA, ANY AFFILIATE
OF MOTOROLA, ANY MOTOROLA LICENSEE, SUBLICENSEE, OR MANUFACTURER OR ANYONE
CLAIMING BY OR THROUGH MOTOROLA, OR ANY THIRD PARTIES (INCLUDING DIRECT OR
INDIRECT CUSTOMERS OF OR VENDORS TO MOTOROLA) IN AN AGGREGATE CUMULATIVE AMOUNT
IN EXCESS OF U.S. $2,500,000 FOR ANY AND ALL COSTS, DAMAGES, CLAIMS OR LOSSES
WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE SETAS, THE FIRST
GENERATION IPR AGREEMENT, THE SYSTEM IPR AGREEMENT, OR ANY PROVISION

 

12



--------------------------------------------------------------------------------

 

HEREUNDER OR THEREUNDER, WHETHER PURSUED AS A BREACH (I.E., DEFAULT) OF THIS
AGREEMENT, THE SETAS, THE FIRST GENERATION IPR AGREEMENT, OR THE SYSTEM IPR
AGREEMENT, OR AS A TORT OR OTHER CAUSE OF ACTION.

 

  5.6. Disclaimer. Nothing contained in this AGREEMENT shall be construed as:

 

  5.6.1. restricting the right of MOTOROLA or any of its SUBSIDIARIES (including
MOBILITY and its SUBSIDIARIES) to make, use, sell, lease or otherwise dispose of
any particular product or products;

 

  5.6.2. an admission by IRIDIUM of, or a warranty or representation by MOTOROLA
as to, the validity and/or scope of the MOTOROLA SUBSCRIBER IP RIGHTS, or a
limitation on IRIDIUM to contest, in any proceeding, the validity and/or scope
thereof;

 

  5.6.3. an admission by MOTOROLA of, or a warranty or representation by IRIDIUM
as to, the validity and/or scope of any INTELLECTUAL PROPERTY RIGHTS of IRIDIUM,
or a limitation on MOTOROLA to contest, in any proceeding, the validity and/or
scope thereof;

 

  5.6.4. conferring any license or other right, by implication, estoppel or
otherwise under any MOTOROLA SUBSCRIBER IP RIGHTS, except as expressly granted
herein;

 

  5.6.5. conferring any license or right with respect to any trademark, trade or
brand name, a corporate name of either party or any of their respective
SUBSIDIARIES, or any other name or mark, or contraction, abbreviation or
simulation thereof;

 

  5.6.6. imposing on MOTOROLA any obligation to institute any suit or action for
infringement of any MOTOROLA SUBSCRIBER IP RIGHTS, or to defend any suit or
action brought by a third party which challenges or concerns the validity of any
MOTOROLA SUBSCRIBER IP RIGHTS;

 

  5.6.7. a warranty or representation by MOTOROLA that the use of the SUBSCRIBER
EQUIPMENT INFORMATION as contemplated herein, or any sale, lease or other
disposition of SATELLITE SUBSCRIBER EQUIPMENT, DUAL MODE EQUIPMENT, or IRIDIUM
SERVICES or any other products or services will be free from infringement of any
INTELLECTUAL PROPERTY RIGHTS;

 

  5.6.8. imposing on either party any obligation to file any patent application
or to secure any INTELLECTUAL PROPERTY RIGHTS or maintain any INTELLECTUAL
PROPERTY RIGHTS in force; or

 

  5.6.9. an obligation on either party to furnish any manufacturing or technical
information under this AGREEMENT, except as the same is specifically provided
for herein.

 

13



--------------------------------------------------------------------------------

6. GENERAL.

 

  6.1. Term and Termination.

 

  6.1.1. Term. This AGREEMENT shall be effective upon the date of this AGREEMENT
and shall continue in force thereafter, unless terminated sooner (i) in
accordance with the terms of this AGREEMENT; or (ii) by the mutual agreement of
the parties (the “TERM”).

 

  6.1.2. Termination for Cause. Either party shall have the right to terminate
this AGREEMENT by giving written notice to the other party at any time upon or
after:

 

  6.1.2.1. the commencement by such other party of a voluntary proceeding
concerning itself under any bankruptcy or insolvency law; or the commencement of
any involuntary proceeding against such other party under any bankruptcy or
insolvency law where a petition has not been dismissed within one hundred and
twenty (120) calendar days after commencement; or a receiver or custodian is
appointed for or takes charge of all or substantially all of the property of
such other party and such receiver or custodian has not been dismissed within
ninety (90) calendar days; or such other party has taken action toward winding
up, dissolution, or liquidation of its business; or such other party has been
adjudicated bankrupt or insolvent; or such other party has made a general
assignment for the benefit of creditors; or

 

  6.1.2.2. material failure of such other party to perform or comply with a
provision of this AGREEMENT and such failure continues unremedied for a period
of forty-five (45) calendar days or more following written notice from the
non-breaching party of such failure.

 

  6.2. Survival. Upon expiration or termination of this AGREEMENT, all rights,
obligations, and duties that specifically extend beyond the expiration or
termination date shall survive. The following rights and obligations shall
survive any expiration or termination of this AGREEMENT to the degree necessary
to permit their complete fulfillment or discharge:

 

  6.2.1. obligations of confidentiality; and

 

  6.2.2. licenses running in favor of customers of IRIDIUM with respect to
products sold or services provided prior to termination.

 

  6.3. Notices and Requests. All notices required or permitted to be given under
this AGREEMENT shall be in writing, shall make reference to this AGREEMENT, and
shall be delivered by hand, confirmed email in PDF format or facsimile
transmission, or dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, to the following:

To MOTOROLA:

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attn: General Counsel

 

14



--------------------------------------------------------------------------------

with copies (which copies shall not constitute notice hereunder) to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, Illinois 60601

Attn: Oscar A. David

To IRIDIUM:

Iridium Satellite LLC

1750 Tysons Boulevard

Suite 1400

McLean, Virginia 22102

Attn: John Brunette, General Counsel

with copies (which copies shall not constitute notice hereunder) to:

Sidley Austin LLP

1 South Dearborn Street

Chicago, Illinois 60603

Attn: Jeffrey S. Rothstein

All notices shall be deemed served when verification of delivery has been
received, as required by this Section. Either party may give written notice of a
change of address and after notice of such change has been received, any notice
or request shall thereafter be given to such party at the changed address.

 

  6.4. Governing Law. Any claim arising under or relating to this AGREEMENT
shall be governed by the internal substantive laws of the State of Illinois or
federal courts located in Illinois, without regard to principles of conflict of
laws, and the parties agree to submit to the jurisdiction of Illinois courts or
federal courts located in the State of Illinois.

 

  6.5. Export. IRIDIUM shall not export, either directly or indirectly, any
SUBSCRIBER EQUIPMENT INFORMATION or system or product incorporating the
SUBSCRIBER EQUIPMENT INFORMATION without first obtaining any required license or
other approval from the U. S. Department of Commerce or any other agency or
department of the United States Government. In the event IRIDIUM exports any
such materials from the United States or re-exports any such materials from a
foreign destination, IRIDIUM shall ensure that the distribution and
export/re-export is in compliance with all laws, regulations, orders, or other
restrictions of the U.S. Export Administration Regulations. IRIDIUM agrees that
it will not, nor will it allow others to, export/re-export any technical data,
process, SUBSCRIBER EQUIPMENT INFORMATION, other information provided hereunder,
or service, directly or indirectly, to any country for which the United States
government or any agency thereof requires an export license, other governmental
approval, or letter of assurance, without first obtaining such license, approval
or letter.

 

  6.6. Assignment. This AGREEMENT shall be binding upon the parties and their
respective successors and permitted assigns. Neither party may assign any or all
of its rights or obligations under this AGREEMENT or the NDA, in whole or in
part, without the express written consent of the other party to this AGREEMENT,
except that:

 

  6.6.1. MOTOROLA may assign this AGREEMENT and the NDA (i) to an AFFILIATE; or
(ii) in connection with an acquisition, merger, consolidation, reorganization,
or similar transaction, or any divestiture or other separation of a MOTOROLA
business.

 

15



--------------------------------------------------------------------------------

  6.6.2. IRIDIUM may assign or otherwise transfer this AGREEMENT and the NDA
(i) to an AFFILIATE; or (ii) in connection with any merger, consolidation or
sale of all or substantially all its assets to which it is a party.

 

  6.7. Severability. If any one or more provisions of this AGREEMENT are held
for any reason to be invalid or unenforceable, the remaining provisions of this
AGREEMENT will be unimpaired and the parties shall use good faith to negotiate a
substitute, valid and enforceable provision that most nearly effects the
parties’ intention underlying the invalid or unenforceable provision.

 

  6.8. Waiver and Modification. Failure by either party to enforce any provision
of this AGREEMENT shall not be deemed a waiver of future enforcement of that or
any other provision. Any waiver, amendment or other modification of any
provision of this AGREEMENT shall be effective only if in writing and signed by
both parties.

 

  6.9. Attorneys’ Fees and Costs. The parties will bear their own costs,
attorneys’ fees, and expenses in connection with preparing this AGREEMENT. In
the event any action is brought to enforce this AGREEMENT, the SETAS, the FIRST
GENERATION IPR AGREEMENT, or the SYSTEM IPR AGREEMENT, the prevailing party
shall be entitled to recover, in addition to any other amounts awarded, its
reasonable attorneys’ fees and other related reasonable litigation costs and
expenses. For the avoidance of doubt, any such attorneys’ fees and other
litigation costs and expenses are exempt from each party’s respective cap on
liability set forth in Section 5.5.

 

  6.10. Relationship of the Parties. Nothing in this AGREEMENT shall be
construed as creating any partnership, joint venture, or agency between the
parties. This AGREEMENT is the result of negotiation between the parties. The
parties acknowledge that they have been represented by counsel during such
negotiation. Accordingly, this AGREEMENT shall not be construed for or against
either party regardless of which party drafted this AGREEMENT or any portion
thereof.

 

  6.11. Interpretation. The section headings contained in this AGREEMENT are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this AGREEMENT. In this AGREEMENT, defined terms shall be
equally applicable to both the singular and plural forms. The words “including”,
“include” and “includes” shall each be deemed to be followed by the term
“without limitation.” The terms “hereof”, “herein” and “hereunder” shall refer
to this entire AGREEMENT. Any agreement or exhibit referred to herein shall mean
such agreement or exhibit as amended, restated, supplemented or modified as of
the date hereof and from time to time hereafter to the extent permitted by the
applicable provisions thereof and this AGREEMENT. Unless otherwise stated,
references to sections, paragraphs and exhibits shall be references to sections,
paragraphs and exhibits of this AGREEMENT.

 

16



--------------------------------------------------------------------------------

  6.12. Entire Agreement. Except as set forth in Section 2, the terms and
conditions of this AGREEMENT, including its exhibits, constitute the entire
agreement between the parties with respect to the subject matter of this
AGREEMENT, and merge and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions with respect to such subject
matter. No oral explanation or oral information by either party shall alter the
meaning or interpretation of this AGREEMENT. This AGREEMENT shall directly inure
to the benefit of MOBILITY (and its SUBSIDIARIES), including its permitted
successors and assigns, and said entity shall be deemed a third-party
beneficiary of this AGREEMENT. This AGREEMENT may be executed in two or more
counterparts, all of which, taken together, shall be regarded as one and the
same instrument. Delivery by facsimile or by email in PDF format shall be
sufficient for purposes of this Section. The following exhibit is attached
hereto and incorporated herein:

Exhibit A            FORM OF NONDISCLOSURE AGREEMENT

 

  6.13. Agreements with Other Parties. IRIDIUM shall require its AFFILIATES,
manufacturers, and licensees to comply with terms and conditions commensurate
with those of this AGREEMENT that are reasonably necessary to perfect and
protect MOTOROLA’s rights set forth in this AGREEMENT and to otherwise afford
MOTOROLA the benefits of the terms and conditions of this AGREEMENT.

* * * * *

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

In witness of their agreement, the parties have caused this binding AGREEMENT to
be executed and delivered below by their authorized representatives.

 

MOTOROLA, INC.     IRIDIUM SATELLITE LLC

/s/ M. Kraus

   

/s/ John S. Brunette

Signature     Signature

M. Kraus

   

John S. Brunette

Printed Name     Printed Name

Senior Director, Licensing

   

Chief Legal & Administrative Officer

Title     Title

9-30-10

   

9/30/10

Date     Date MOTOROLA, INC.    

ACKNOWLEDGED & AGREED BY

SE LICENSING LLC

/s/ Jonathan P. Meyer

   

/s/ John S. Brunette

Signature     Signature

Jonathan P. Meyer

   

John S. Brunette

Printed Name     Printed Name

Senior Vice President

   

Chief Legal & Administrative Officer

Title     Title

9-30-10

   

9/30/10

Date     Date

Signature Page to the

Supplemental Subscriber Equipment Technology Amendment and Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NON-DISCLOSURE AGREEMENT

This Non-Disclosure Agreement (“AGREEMENT”) is effective as of the      day of
            , 2010 by and between Motorola, Inc., a Delaware corporation with
offices located at 1303 East Algonquin Road, Schaumburg, Illinois 60196
(hereafter “MOTOROLA”), and Iridium Satellite LLC, A Delaware limited liability
company with principal offices located at 1750 Tysons Boulevard, Suite 1400,
McLean, Virginia 22102 (hereafter “IRIDIUM”).

A. Background. The parties or their affiliates are parties to the following
agreements, among others: (i) the Intellectual Property Rights Agreement, dated
December 11, 2000 (“FIRST GENERATION IPR AGREEMENT”); (ii) the System
Intellectual Property Rights Amendment and Agreement, dated             , 2010
(“SYSTEM IPR AGREEMENT”); (iii) the Subscriber Equipment Technology Agreement
(Design), dated September 30, 2002 (“SETA (DESIGN)”); (iv) the Subscriber
Equipment Technology Agreement (Manufacturing), dated September 30, 2002 (“SETA
(MFG)”); and (v) the Supplemental Subscriber Equipment Technology Amendment and
Agreement, dated             , 2010 (“SSETA”), which shall be collectively
referred to as the “IP AGREEMENTS.”

B. Definition. “PROPRIETARY INFORMATION” means information disclosed by either
party (“DISCLOSING PARTY”) to or otherwise received by the other party
(“RECIPIENT”) pursuant to any of the IP AGREEMENTS that the DISCLOSING PARTY at
the time of disclosure identifies in writing as confidential and/or proprietary
by means of a legend, marking, stamp or other positive written notice
identifying the information to be confidential and/or proprietary, or
information disclosed orally, visually, or by other non-written manner by the
DISCLOSING PARTY to the RECIPIENT, where the RECIPIENT was informed that the
information is confidential in nature, or any other information disclosed by the
DISCLOSING PARTY to the RECIPIENT in any manner that the RECIPIENT should
reasonably recognize as being of a confidential nature.

C. Use of Proprietary Information. PROPRIETARY INFORMATION disclosed hereunder
may be used only during the term of this AGREEMENT and only for purposes set
forth in or otherwise permitted by the IP AGREEMENTS. This AGREEMENT is entered
into solely to provide for the treatment of PROPRIETARY INFORMATION to the
extent disclosed hereunder or under the IP AGREEMENTS. Neither party has an
obligation to supply PROPRIETARY INFORMATION hereunder.

D. Protection of Proprietary Information. It is agreed that for a period of ten
(10) years following the termination of the IP AGREEMENT pursuant to which
PROPRIETARY INFORMATION was disclosed, the RECIPIENT will use such PROPRIETARY
INFORMATION only for the purpose(s) provided in Section C above and shall make
reasonable efforts to preserve in confidence such PROPRIETARY INFORMATION and
prevent disclosure thereof to third parties. The RECIPIENT agrees that it will
use the same reasonable efforts to protect PROPRIETARY INFORMATION as are used
to protect its own proprietary information, and such degree of care shall
include at least the use of reasonable care. Disclosures of such information
shall be restricted to those employees, contractors, customers, agents, and
permitted sublicensees of the RECIPIENT who are participating in the efforts
provided in Paragraph C above, who have a need to know such information, and who
have been made aware of and consent to abide by restrictions at least as
restrictive as those contained herein concerning the use of such PROPRIETARY
INFORMATION.

 

A-1



--------------------------------------------------------------------------------

E. Exceptions. The obligation to protect PROPRIETARY INFORMATION, and the
liability for unauthorized disclosure or use of PROPRIETARY INFORMATION, shall
not apply with respect to such information which is:

 

  (i) published or otherwise is or becomes available to the public other than by
breach of this AGREEMENT; or

 

  (ii) rightly received by the RECIPIENT hereunder from a third party without
confidential limitation; or

 

  (iii) independently known by or independently developed by the RECIPIENT
without the use of PROPRIETARY INFORMATION; or

 

  (iv) approved in writing by the DISCLOSING PARTY for public release by the
RECIPIENT.

In addition, in the event that the RECIPIENT is required to disclose PROPRIETARY
INFORMATION pursuant to any applicable law, regulation (including SEC
regulations and rules), stock exchange rule or any other market or reporting
system, or by legal process or pursuant to applicable professional standards,
the RECIPIENT may do so provided that the RECIPIENT has, if possible, notified
the DISCLOSING PARTY promptly upon learning of the possibility that disclosure
could be required pursuant to any such law, regulation, or legal order and has,
to the extent practicable or permitted, given the DISCLOSING PARTY a reasonable
opportunity to contest or limit the scope of such required disclosure and has
cooperated with the DISCLOSING PARTY toward this end.

F. Term and Termination. The term of this AGREEMENT shall coincide with the term
of the last to expire or terminate of the IP AGREEMENTS. Termination of the IP
AGREEMENTS shall not, however, affect the rights and obligations contained
herein with respect to PROPRIETARY INFORMATION disclosed hereunder prior to
termination.

G. No Transfer or License of Intellectual Property. Except as expressly provided
herein, neither the execution and delivery of this AGREEMENT, nor the furnishing
of any PROPRIETARY INFORMATION, shall be construed as granting either expressly
or by implication, estoppel or otherwise, any ownership rights or rights by
license or otherwise under any invention, improvement, discovery or patent,
trade secret, know-how, work of authorship, software program, or other
intellectual property now or hereafter owned or under the control of a party
disclosing PROPRIETARY INFORMATION hereunder.

H. Transfer/Assignment. Except as expressly permitted in any IP AGREEMENT, this
AGREEMENT and the rights and obligations hereunder may not be transferred or
assigned by one party without the prior written approval of the other party
hereto.

I. U.S. Laws and Regulations. Except as expressly permitted in the IP
AGREEMENTS, the RECIPIENT shall not export, directly or indirectly, any
PROPRIETARY INFORMATION disclosed under this AGREEMENT to any country which the
U.S. Government at the time of export requires an export license or other
Government approval without first obtaining such license or approval. The
RECIPIENT shall first obtain the written consent of the DISCLOSING PARTY prior
to submitting any request for authority to export any such PROPRIETARY
INFORMATION.

 

A-2



--------------------------------------------------------------------------------

J. Applicable Law. The law of the State of Illinois, U.S.A., except for its
choice of laws rules, shall govern this AGREEMENT.

K. No Formal Business Relationship. This AGREEMENT shall not be construed as a
teaming, joint venture or other such arrangement; rather, the parties hereto
expressly agree that this AGREEMENT is for the purpose of protecting PROPRIETARY
INFORMATION only.

L. No Obligation to Support; No Representation. PROPRIETARY INFORMATION provided
hereunder is provided “AS IS”, without any warranty of any kind, except as
expressly provided in the IP AGREEMENTS. Neither party nor their officers,
directors, employees, advisors or agents make any representation or warranty as
to the accuracy or completeness of any PROPRIETARY INFORMATION which may be
furnished hereunder, and none of such officers, directors, employees, advisors
or agents are authorized to make any such representation or warranty. Neither
party nor their officers, directors, employees, advisors or agents shall have
any liability to the RECIPIENT or any other person resulting from the use of the
PROPRIETARY INFORMATION, or any inaccuracy or incompleteness of the PROPRIETARY
INFORMATION.

M. Entire Agreement. This AGREEMENT contains the entire understanding between
the parties relative to the protection of PROPRIETARY INFORMATION and supersedes
all prior and collateral communication, reports, and understanding between the
parties in respect thereto. No change, modification, alteration, or addition to
any provision hereof shall be binding unless in writing and signed by authorized
representatives of both parties.

N. Binding Effect. This AGREEMENT shall be binding upon each party, its
affiliates, respective employees, agents, representative, successors, and
assigns.

O. Headings. Paragraph headings are included in this AGREEMENT for purposes of
information and ease of use only and shall not be used in interpreting its
terms.

AGREED AND ACCEPTED BY:

 

Motorola, Inc.     Iridium Satellite LLC Typed Name:  

 

    Typed Name:  

 

By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

A-3